RIVES, Circuit Judge.
Having been convicted in the Southern Division of the Northern District of Alabama of burglarizing the Post Offices at Mulga and Watson, Alabama, both in Jefferson County, the appellant was put on trial in the Jasper Division of the Northern District of Alabama for burglary of the Post Office at Flat Creek in Walker County, 18 U.S.C.A. § 2115. All of the appellant’s contentions for error are covered by the opinion in 200 F.2d 509, except his claim that his trial in this case violated his right to-be free from double jeopardy. The appellant has never before been in any danger of being convicted of the burglary of the Flat Creek Post Office. The burglaries of the Watson and Mulga Post Offices were, of course, entirely separate offenses. That testimony relating to the burglary of the Flat Creek Post Office was received in the former case for the purpose of showing method of operation, intent, and as connected with the appellant’s confession gives no basis whatever to a plea of . former jeopardy in this case. The judgment is affirmed.
Affirmed.